Mr. Presiding Justice Boggs delivered the opinion of the court. 2. Appeal and error, § 1725*—when decisions on former appeal are controlling. In an action against a railroad company to recover for injury to one due to the derailing of a motor car being operated by one of defendant’s servants on its tracks, held that the evidence presented, although including that of two witnesses who had not testified on former trials, was no different from that on the former trials so as to render the decisions of the Appellate Court on appeal from the judgments on the former trials, that the verdicts were against the weight of the evidence, controlling.